The learned vice-ordinary, after an exhaustive examination of the evidence, concluded that the testator, Edward McDowell, was not the victim of an insane delusion, in the sense intended by the decisions, at the time of making his will, and with that conclusion we agree. In line with the authorities cited by the vice-ordinary is the case of Smith v. Smith, 48 N.J. Eq. 566,
in which testator, the father of a family, believed that he never had had any children and was incapable of having any, and that his children were the fruit of his wife's adultery. His will was sustained against an attack on the ground of delusion, in an opinion by the late Chancellor McGill sitting as ordinary. In the headnote to that case it is laid down that "a delusion is the mind's spontaneous conception and acceptance of that, as a fact, which has no real existence except in its imagination, and its persistent adherence to it against all evidence." The case subjudice fails to satisfy the test propounded in Smith v.Smith, and in Middleditch v. Williams, 45 N.J. Eq. 726,
relied on by the vice-ordinary; and, hence, the decree of the prerogative court, sustaining the will, is affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 15.
For reversal — None. *Page 348